EXHIBIT 10.33

 

Summary of Changes to Annual Compensation of Certain Executive Officers

 

On February 15, 2006, pursuant to an annual salary review performed in
accordance with the current employment agreements of co-Chief Executive Officers
Richard L. Rosenfield and Larry S. Flax, and Chief Financial Officer Susan M.
Collyns (collectively, the “executive officers”), the Compensation Committee of
the Company’s Board of Directors approved an increase to each of the executive
officers’ annual base compensation. Effective January 2, 2006, the annual base
compensation will increase from $500,000 to $540,000 for each of the co-Chief
Executive Officers and increase from $300,000 to $325,000 for the Chief
Financial Officer.